Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyle W Graves on April 22nd, 2022.
The application has been amended as follows: 
In claim 10 line 2, “… the hydraulic pump…” is changed to “the unidirectional hydraulic pump…”.
In claim 11 line 12, “wherein a directional control….” is changed to “wherein the directional control…”.
In claim 19 lines 1-2, “… the hydraulic pump…” is changed to “the unidirectional hydraulic pump…”.
In claim 20 line 2, “… with a fluid outlet of the hydraulic pump.” is changed to “… with the fluid outlet of the unidirectional hydraulic pump.”
REASONS FOR ALLOWANCE
Claims 1, 11 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Hinderhofer et al. (US 2018/0208299) teaches (figures 3-5) a nose landing gear system, comprising:
an electric motor (2) (Para 0034);
a hydraulic pump (7) connected to the electric motor (2) (Para 0034);
 a consumer/ any element to be adjusted directly connected to the electric motor (2) via a mechanical coupling (Para 0035);
wherein the hydraulic pump is configured for connection with one or more of a retract actuator, an uplock actuator, a downlock actuator and a door actuator/ consumer i.e. any element to be adjusted by the motor (2) in conjunction with the pump (7) (Para 0034);
wherein a directional control valve/ control valve (13) is fluidly coupled to the hydraulic pump (7) and to the one or more of the retract actuator, the uplock actuator, the downlock actuator and the door actuator/ consumer i.e. any element to be adjusted by the motor (2) in conjunction with the pump (7) (Para 0034. 0040) and
wherein a directional control valve/ control valve (13) is configured to provide a recirculation hydraulic circuit when in a neutral position
Malkin et al. (EP 2,236,419) teaches (figure 2) the apparatus (26) includes an electric motor (28) connected to a first drive train (30) and a second drive train (32) (Para 0015). Malkin et al. ‘419 further teaches that the drive train includes a coupling arrangement in the form of clutch (36) and when clutch (36) is engaged drive from the motor (28) passes to a gearbox (42) (Para 0016-0017). 
Liegeois et al. (US 2016/0101849) teaches (figure 1) an aircraft landing gear equipped with a steering device (7) for orienting the wheels (5) comprising electromechanical actuator (41) equipped with an electric motor (42), a gearing device/ gearbox (43), clutch means (45) and a gearwheel (47) that rotates with the steering tube/collar (4) (Para 0039). 
Lo et al. (US 2017/0057624) teaches (figures 1-5) the hydraulic clutch (105) with a hydraulic valve unit/clutch control valve (116) engaging and disengaging the clutch and fluidly coupled to accumulator (118) to receive pressurized hydraulic fluid (Para 0029).
The above references teaches different aspects of the invention and the concept of unidirectional hydraulic pump is also well known in the art. However, it would have not been obvious to combine above teachings to one of ordinary skill in the art to come up with an electromechanical actuator for steering a nose landing gear system and its method of operation wherein the unidirectional hydraulic pump operates in neutral position and provides an output fluid flow regardless of a direction the electric motor is turning without the use of impermissible hindsight.
Claims 2-5 and 10 are allowable due to its dependency on claim 1.
Claims 12-17 are allowable due to its dependency on claim 11.
Claims 19-20 are allowable due to its dependency on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/3/2022